Exhibit 10.5

 

July 29, 2016

 

FinTech Acquisition Corp.

712 Fifth Avenue

12th Floor

New York, New York 10019

 

Ladies and Gentlemen:

 

This letter (“Letter Agreement”), by and among FinTech Acquisition Corp., a
Delaware corporation (the “Company”), certain former stockholders of FTS Holding
Corporation, a Delaware corporation (“FTS”), identified on Exhibit A-1 hereto,
who immediately following the Merger (as defined below) are stockholders of the
Company (the “FTS Stockholders”), and certain other stockholders of the Company
identified on Exhibit A-2 hereto (the “Founding Stockholders” and, together with
the FTS Stockholders, the “Stockholders”), is being delivered in accordance with
the Agreement and Plan of Merger, dated March 7, 2016 (the “Merger Agreement”),
by and among the Company, FinTech Merger Sub, Inc., a Delaware corporation and a
wholly owned subsidiary of the Company (“Merger Sub”), and FTS Holding
Corporation, a Delaware corporation (“FTS”). Pursuant to the Merger Agreement,
FTS will be merged with and into Merger Sub (the “Merger”) and, in connection
with and upon closing of the Merger, the stockholders of FTS shall receive as
partial consideration in the Merger shares of the Company’s common stock, par
value $0.001 per share (“Common Stock”). Exhibits A-1 and A-2 hereto set forth
the units and/or shares of Common Stock held by each of the Stockholders
immediately following closing of the Merger (the “Shares”); provided, however,
that the term “Shares” with respect to Cantor Fitzgerald & Co. (“Cantor”) shall
only include the 100,000 units purchased by Cantor in the private placement that
occurred simultaneous with the Company’s initial public offering. For the
purposes of this Letter Agreement, the term “Shares” shall also be deemed to
include any Shares that a Stockholder acquires pursuant and in accordance with
Section 2 hereof.

 

Each undersigned Stockholder hereby agrees as follows:

 

1.  From the date hereof until the earlier of (A) 180 days following the date
hereof or (B) the consummation of the Follow-On Offering (as such term is
defined in the registration rights agreement (the “Registration Rights
Agreement”), dated as the date hereof, by and among the Company, FTVENTURES III,
L.P., FTVENTURES III-N, L.P., FTVENTURES III-T, L.P. and the other stockholders
of FTS signatory thereto (the “Lock-Up Period”), none of the undersigned
Stockholders shall (i) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Exchange Act of 1934, as amended, and the rules
and regulations of the Securities and Exchange Commission (the “Commission”)
promulgated thereunder with respect to the Shares, (ii) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any of Shares, whether any such
transaction is to be settled by delivery of Shares or other securities, in cash
or otherwise, or (iii) publicly announce any intention to effect any transaction
specified in the immediately preceding subsections (i) or (ii); provided,
however, that this Section 1 shall not apply to Shares transferred in accordance
with the Contingent Sale and Assignment of Economic Interest Agreement dated
February 12, 2014 between Cohen Sponsor Interests, LLC and Ithan Creek Master
Investors (Cayman) L.P. or Shares transferred in accordance with the limited
liability company agreement of FinTech Investor Holdings, LLC as in effect on
the date of the Merger Agreement.

 

2. Notwithstanding the provisions contained in paragraph 1 hereof, each of the
undersigned Stockholders may transfer Shares (a) to the Company’s officers and
directors, (b) to an immediate family member or charitable organization or a
trust formed for the benefit of an immediate family member or charitable
organization, (c) by bona fide gift, will, intestacy or by virtue of laws of
descent and distribution upon the death of such Stockholder, (d) pursuant to a
qualified domestic relations order, (e) if such Stockholder is a trust, to a
trustor or beneficiary of the trust, (f) if such Stockholder is not a natural
person, by virtue of the laws of its jurisdiction of formation upon the
dissolution of such Stockholder, (g) in a distribution to partners (direct or
indirect), members or shareholders of the Stockholder, (h) to any corporation,
partnership, limited liability company or other entity all of the beneficial
ownership interest of which are held by the Stockholder or the immediate family
members of the Stockholder in a transaction not involving a disposition for
value, (i) to any affiliate (as defined in Rule 405 of the Securities Act) of
Cantor, (j) in the event of a liquidation, merger, stock exchange or other
similar transaction which results in all of the Company’s stockholders having
the right to exchange their shares of Common Stock for cash, securities or other
property or (k) in the event of a consolidation, merger or other similar
transaction in which the Company is the surviving entity that results in the
directors and officers of the Company ceasing to comprise a majority of the
Company’s board of directors (in the case of directors) or management (in the
case of officers) of the surviving entity; provided, however, that, in the case
of clauses (a) through (k), these transferees shall enter into a written
agreement with the Company agreeing to be bound by the transfer restrictions set
forth herein. For the avoidance of doubt, the undersigned Stockholders will be
permitted to sell their Shares in certain registered offerings commenced by the
Company on the terms and pursuant to the conditions set forth in the Merger
Agreement and Registration Rights Agreement.

 



 

 

 

3. Subject to the limitations described herein, each of the undersigned
Stockholders shall retain his, her or its respective rights as a security holder
with respect to his, her or its Shares during the Lock-Up Period including,
without limitation, the right to vote the Shares.

 

4. During the Lock-Up Period, all dividends and distributions payable in cash
with respect to the Shares shall be paid, as applicable, to each of the
undersigned Stockholders, but all dividends and distributions payable in Common
Stock or other equity or securities convertible into equity shall become subject
to restrictions on transfer under this Letter Agreement until the end of the
Lock-up Period.

 

5. Each of the undersigned Stockholders represents and warrants, severally and
not jointly, that he, she or it has the full right and power, or complete
corporate or equivalent organizational authority, as applicable, without
violating any agreement to which such Stockholder is bound, to enter into and
perform his, her or its obligations under this Letter Agreement.

 

6. Each of the Founding Stockholders hereby agrees not to exercise any of his,
her or its registration rights under that certain Registration Rights Agreement
with the Company, dated February 12, 2015 (the “Founders’ Registration Rights
Agreement”), until the earlier of (i) the consummation of the Follow-On Offering
and (ii) the date the FTV Shelf Registration Statement (as such term is defined
in the Registration Rights Agreement) is declared effective by the Commission.
Each of the Founding Stockholders hereby agrees not to exercise any of his, her
or its rights under the Founders’ Registration Rights Agreement to participate
in the Follow-On Offering or in any offering of securities pursuant to the FTV
Shelf Registration Statement.

 

7. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by each of the parties hereto.

 

8. No party may assign either this Letter Agreement or any of his, her or its
rights, interests, or obligations hereunder without the prior written consent of
the Company. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on each
undersigned party and each of such undersigned party’s, as applicable, heirs,
personal representatives, successors and assigns.

 

9. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware applicable to contracts
entered into within the borders of such state and without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties (i) agree that any action,
proceeding, claim or dispute arising out of, or relating in any way to, this
Letter Agreement shall be brought and enforced in United States District Court
for the District of Delaware or any Delaware State court, and irrevocably
submits to such jurisdiction and venue, which jurisdiction and venue shall be
exclusive and (ii) waive any objection to such exclusive jurisdiction and venue
or that such courts represent an inconvenient forum.

 



 2 

 

 

10. It is agreed and understood that monetary damages would not adequately
compensate an injured party for the breach of this Letter Agreement by any party
hereto and, accordingly, that this Letter Agreement shall be specifically
enforceable, and that any breach of this Letter Agreement shall be the proper
subject of a temporary or permanent injunction or restraining order. Further,
each party hereto waives any claim or defense that there is an adequate remedy
at law for such breach or threatened breach and agrees that a party’s rights
would be materially and adversely affected if the obligations of the other
parties under this Letter Agreement were not carried out in accordance with the
terms and conditions hereof.

 

11. In the event that any provision of this Letter Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby

 

12. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery, electronic or facsimile
transmission.

 

13. This Letter Agreement may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
instrument. This Letter Agreement may be executed by facsimile signature or by
other electronic means, which shall be accepted as if they were original
execution signatures.

 

14. This Letter Agreement shall terminate on the later of (i) the consummation
of the Follow-On Offering and (ii) the date the FTV Shelf Registration Statement
is declared effective by the Commission; provided that, for the purposes of
clarity, the restrictions and other provisions set forth in Section 1 and
Section 4 shall terminate upon the expiration of the Lock-Up Period.

 

[Signature page follows]

  

 3 

 



 



  Sincerely,         FINTECH ACQUISITION CORP.   a Delaware corporation        
By: /s/ Daniel Cohen   Name: Daniel Cohen   Title:

Chief Executive Officer and President



 

[Letter Agreement]

 



 4 

 

 



  FTS STOCKHOLDERS:       FTVENTURES III, L.P.      





By:

FTVentures Management III, LLC   Its: General Partner

 

  By:  /s/ Richard Garman     Name: Richard Garman     Title: Managing Member



 

  FTVENTURES III-N, L.P.      





By:

FTVentures Management III, LLC   Its: General Partner

 





  By:  /s/ Richard Garman     Name: Richard Garman     Title: Managing Member





 



FTVENTURES III-T, L.P.      





By:

FTVentures Management III, LLC   Its: General Partner

 



  By: /s/ Richard Garman     Name: Richard Garman     Title: Managing Member



 

[Letter Agreement]

 



 5 

 

 

  CANTOR FITZGERALD & CO.       /s/ Nils Horning   Name: Nils Horning   Title:
Vice President



    [ex10v_001.jpg]

 

[Letter Agreement]

 



 6 

 

 

  FOUNDING STOCKHOLDERS:       DGC FAMILY FINTECH TRUST       /s/ Daniel Cohen  
Name: Daniel Cohen              Title:





 

 

  FINTECH INVESTOR HOLDINGS, LLC       /s/ Daniel Cohen   Name: Daniel Cohen  
Title: Authorized Person





 

  COHEN SPONSOR INTERESTS, LLC       /s/ Daniel Cohen   Name: Daniel Cohen  
Title: Authorized Person





 

[Letter Agreement]

 

 7 

 

 



  /s/ Betsy Z. Cohen   Betsy Z. Cohen       /s/ Daniel G. Cohen   Daniel G.
Cohen           Walter Beach           William Lamb           Frank Mastrangelo
          James J. McEntee, III           Shami Patel           Alan Joseph
Ferraro



 

[Letter Agreement]

 



 8 

 

 



    Betsy Z. Cohen           Daniel G. Cohen           Walter Beach          
William Lamb           Frank Mastrangelo       /s/ James J. McEntee, III   James
J. McEntee, III           Shami Patel           Alan Joseph Ferraro

 

[Letter Agreement]

 



 9 

 

 

    Betsy Z. Cohen           Daniel G. Cohen       /s/ Walter Beach   Walter
Beach           William Lamb           Frank Mastrangelo         James J.
McEntee, III           Shami Patel           Alan Joseph Ferraro



 

[Letter Agreement]

 



 10 

 

 



    Betsy Z. Cohen           Daniel G. Cohen         Walter Beach       /s/
William Lamb   William Lamb           Frank Mastrangelo         James J.
McEntee, III           Shami Patel           Alan Joseph Ferraro

 

[Letter Agreement]

 

 11 

 



 

 

    Betsy Z. Cohen           Daniel G. Cohen         Walter Beach        
William Lamb       /s/ Frank Mastrangelo   Frank Mastrangelo         James J.
McEntee, III           Shami Patel           Alan Joseph Ferraro



 

[Letter Agreement]

 



 12 

 

 

    Betsy Z. Cohen           Daniel G. Cohen         Walter Beach        
William Lamb           Frank Mastrangelo         James J. McEntee, III       /s/
Shami Patel   Shami Patel           Alan Joseph Ferraro



 

[Letter Agreement]

 

 13 

 

 



    Betsy Z. Cohen           Daniel G. Cohen         Walter Beach        
William Lamb           Frank Mastrangelo         James J. McEntee, III          
Shami Patel       /s/ Alan Joseph Ferraro   Alan Joseph Ferraro

 

[Letter Agreement]

 



 14 

 

 



  PALESTRA CAPITAL MASTER FUND LP       /s/ Jeremy schiffman   By: Jeremy
schiffman   Title: Managing Partner



 

[Letter Agreement]

 



 15 

 

 





  /s/ BRIAN SHANAHAN   BRIAN SHANAHAN

 

[Letter Agreement]

 



 16 

 

 



MKY INVESTMENTS, LLC      





By:

/s/ Laith Yaldoo   Name: Laith Yaldoo   Title: Member

 

[Letter Agreement]

 



 17 

 

 

  /s/ JEFFREY SHANAHAN   JEFFREY SHANAHAN



 

[Letter Agreement]

  



 18 

 

 

  /s/ TIM HUTTEGER   TIM HUTTEGER

 

[Letter Agreement]

 



 19 

 

 



  /s/ ASHLEY HUTTEGER   ASHLEY HUTTEGER

 

[Letter Agreement]

 



 20 

 

 



  /s/ PATRICK SHANAHAN   PATRICK SHANAHAN

 

[Letter Agreement]

 



 21 

 

 



  /s/ KEVIN GAINER   KEVIN GAINER

 

[Letter Agreement]

 



 22 

 

 

THE SDAO FAMILY GRANTOR RETAINED ANNUITY TRUST      





By:

[image_002.jpg]       Name:   Title:



 

[Letter Agreement]

 

 23 

 



 



SDAO FAMILY II, LLC      





By:

[image_002.jpg]   Name:   Title:

 

[Letter Agreement]

 



 24 

 

 

  /s/ RUSH TAGGART   RUSH TAGGART



 

[Letter Agreement]

 



 25 

 

  

  /s/ ROBERT NATHAN   ROBERT NATHAN



  

[Letter Agreement]

 

 26 

 



 



  /s/ RENEE HRITZ   RENEE HRITZ

 

[Letter Agreement]

 



 27 

 

 

  /s/ RANDY LANGLOIS   RANDY LANGLOIS



 

[Letter Agreement]

 

 28 

 



 

  /s/ LINDA INTAGLIATA   LINDA INTAGLIATA



 

[Letter Agreement]

 

 29 

 



 

  /s/ KEVIN MCGUIRE   KEVIN MCGUIRE



 

[Letter Agreement]

 

 30 

 

 

  /s/ KELLY ARMSTRONG   KELLY ARMSTRONG



 



 31 

 

 



  /s/ JOHN KATOULA   JOHN KATOULA

 

[Letter Agreement]

 



 32 

 

 

  /s/ JOHN J. CAUFIELD   JOHN J. CAUFIELD



 

[Letter Agreement]

 



 33 

 

 

J&R MOHR LIMITED PARTNERSHIP      





By:

/s/ GREGORY A. MOHR   Name: GREGORY A. MOHR   Title: GENERAL PARTNER



 

[Letter Agreement]

 



 34 

 

 



  /s/ RYAN GILDERSLEEVE   RYAN GILDERSLEEVE

 

[Letter Agreement]

 



 35 

 

 

  /s/ ERIC ODEGARD   ERIC ODEGARD



 

[Letter Agreement]

 



 36 

 

 



 





By:

[image_001.jpg]   ALEX CHAPMAN

 

[Letter Agreement]

 

 37 

 

 



  /s/ ADAM MOSS   ADAM MOSS

 

[Letter Agreement]

 

38

 



